Exhibit 10.1

ExlService Holdings, Inc.

2015 AMENDMENT AND RESTATEMENT

OF THE

2006 OMNIBUS AWARD PLAN

 

1. Purpose

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees, directors
and consultants of the Company and its Affiliates can acquire and maintain
Common Stock ownership, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and promoting an identity of interest
between stockholders and these persons.

This Plan document is an omnibus document which includes, in addition to the
Plan, separate sub-plans (“Sub Plans”) that permit offerings of grants to
employees of certain Designated Foreign Subsidiaries. Offerings under the Sub
Plans may be made in particular locations outside the United States of America
and shall comply with local laws applicable to offerings in such foreign
jurisdictions. The Plan shall be a separate and independent plan from the Sub
Plans, but the total number of shares of Stock authorized to be issued under the
Plan applies in the aggregate to both the Plan and the Sub Plans.

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Phantom Stock Awards, Stock
Bonuses and Performance Compensation Awards, or any combination or variation of
the foregoing.

The Plan is an amendment and restatement of the ExlService Holdings, Inc. 2006
Omnibus Award Plan (the “Original Plan”) and is effective upon the date approved
by the Company’s stockholders and the terms of the Plan shall apply to all
Awards granted on or after the Plan’s effectiveness. For purposes of clarity,
the terms of the Original Plan shall continue to govern all awards granted under
the Original Plan.

 

2. Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company and (ii) to the extent
provided by the Committee, any entity in which the Company has a significant
equity interest.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Phantom Stock Award, Stock Bonus or Performance
Compensation Award granted under the Plan.



--------------------------------------------------------------------------------

(c) “Award Agreement” means an agreement pursuant to which an Award is granted.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” shall mean, unless in the case of a particular Award the applicable
Award Agreement states otherwise, the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any existing
employment, consulting or any other agreement between the Participant and the
Company or an Affiliate in effect at the time of such termination or, in the
absence of such an employment, consulting or other agreement, upon (i) the good
faith determination by the Committee that the Participant has ceased to perform
his duties to the Company or an Affiliate (other than as a result of his
incapacity due to physical or mental illness or injury), which failure amounts
to an intentional and extended neglect of his duties to such party, provided
that no such failure shall constitute Cause unless the Participant has been
given notice of such failure (if cure is reasonably possible) and has not cured
such act or omission within 15 days following receipt of such notice, (ii) the
Committee’s good faith determination that the Participant has engaged or is
about to engage in conduct materially injurious to the Company or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the consistent failure of the Participant to follow the lawful instructions
of the Board or his direct superiors, which failure amounts to an intentional
and extended neglect of his duties to such party, or (v) in the case of a
Participant who is a non-employee director, the Participant ceasing to be a
member of the Board in connection with the Participant engaging in any of the
activities described in clauses (i) through (iv) above.

(f) “Change in Control” shall, unless in the case of a particular Award the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock of the Company, taking into account as outstanding for
this purpose such Common Stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such Common Stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate, (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate, (III)

 

2



--------------------------------------------------------------------------------

any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) of this Section 2(f) or (IV) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of persons
including the Participant (or any entity controlled by the Participant or any
group of persons including the Participant);

(ii) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of a registration statement of the Company describing such
person’s inclusion on the Board, or a proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(iii) the dissolution or liquidation of the Company;

(iv) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; or

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination (the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination, (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company, or one or more Designated Holders), is
or becomes the beneficial owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

 

3



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(h) “Committee” means the Compensation Committee of the Board, or if the Board
is acting as the Committee, the individuals constituting Eligible Directors of
the Board.

(i) “Common Stock” means the Series B Common Stock, par value $0.001 per share,
of the Company and any stock into which such common stock may be converted or
into which it may be exchanged.

(j) “Company” means ExlService Holdings, Inc. and any successor thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

(l) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.

(m) “Disability” means, unless in the case of a particular Award the applicable
Award Agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting or other agreement, a condition entitling the
Participant to receive benefits under a long-term disability plan of the Company
or an Affiliate, or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced, as determined by the Committee based upon medical evidence acceptable
to it.

(n) “Effective Date” means the date on which this Plan is approved by the
Company’s stockholders.

(o) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder, and (iii) an “independent director” under
the rules of the stock exchange on which the Stock is listed or the National
Association of Securities Dealers Automated Quotation System (the “Nasdaq”), as
applicable; provided, however, that clause (ii) shall apply only with respect to
grants of Awards with respect to which the Company’s tax deduction could be
limited by Section 162(m) of the Code if such clause did not apply.

 

4



--------------------------------------------------------------------------------

(p) “Eligible Person” means any (i) individual regularly employed by the Company
or Affiliate who satisfies all of the requirements of Section 6; provided,
however, that no such employee covered by a collective bargaining agreement
shall be an Eligible Person unless and to the extent that such eligibility is
set forth in such collective bargaining agreement or in an agreement or
instrument relating thereto; (ii) director of the Company or an Affiliate or
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities pursuant to Form S-8.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value,” on a given date, means (i) if the Stock is listed on a
national securities exchange, the closing price reported as having occurred on
the primary exchange with which the Stock is listed and traded on the date prior
to such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Stock is not
listed on any national securities exchange but is quoted in the Nasdaq National
Market on a last sale basis, the last sale price on such date, or, if there is
no such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Stock is not listed on a national securities exchange
nor quoted in the Nasdaq on a last sale basis, the amount determined by the
Committee to be the fair market value based upon a good faith attempt to value
the Stock accurately and computed in accordance with applicable regulations of
the Internal Revenue Service.

(s) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth herein.

(t) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 11(d)(iv) of the Plan; provided,
that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(u) “Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.

(v) “Option” means an Award granted under Section 7 of the Plan.

(w) “Option Period” means the period described in Section 7(c) of the Plan.

(x) “Option Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.

 

5



--------------------------------------------------------------------------------

(y) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(z) “Parent” means any parent of the Company, as defined in Section 424(e) of
the Code.

(aa) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(bb) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:

(i) net earnings or net income (before or after taxes);

(ii) basic or diluted earnings per share (before or after taxes);

(iii) net revenue or net revenue growth;

(iv) gross revenue

(v) new client revenue

(vi) gross profit or gross profit growth;

(vii) net operating profit (before or after taxes);

(viii) return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);

(ix) cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

(x) earnings before or after taxes, interest, depreciation and/or amortization;

(xi) gross or operating margins;

(xii) productivity ratios;

(xiii) share price (including, but not limited to, growth measures and total
stockholder return);

 

6



--------------------------------------------------------------------------------

(xiv) expense targets;

(xv) margins;

(xvi) operating efficiency;

(xvii) objective measures of customer satisfaction;

(xviii) working capital targets;

(xix) measures of economic value added;

(xx) inventory control; and

(xxi) enterprise value.

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria as compared to the performance of a group of comparable
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Criterion
above as compared to a pre-selected peer group or published index. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of Performance Goals pursuant to the Performance Criteria
specified in this paragraph. To the extent required under Section 162(m) of the
Code, the Committee shall, within the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period. In the event
that applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Criteria without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.

(cc) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(dd) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to

 

7



--------------------------------------------------------------------------------

qualify as “performance-based compensation” under Section 162(m) of the Code),
in its sole and absolute discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code in order to prevent the dilution or enlargement of
the rights of Participants based on the following events:

(i) asset write-downs,

(ii) litigation or claim judgments or settlements,

(iii) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results,

(iv) any reorganization and restructuring programs,

(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) or unusual or
infrequently occurring items pursuant to Accounting Standards Update 2015-01 (or
any successor pronouncement thereto) and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year,

(vi) acquisitions or divestitures,

(vii) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

(viii) foreign exchange gains and losses, and

(ix) a change in the Company’s fiscal year.

(ee) “Performance Period” shall mean the one or more periods of time not less
than one (1) year in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance
Compensation Award.

(ff) “Phantom Stock Award” shall mean a cash award whose value is determined
based on the change in the value of the Company Common Stock from the Effective
Date.

(gg) “Plan” means this ExlService Holdings, Inc. 2015 Amendment and Restatement
of the 2006 Omnibus Award Plan.

(hh) “Restricted Period” means, with respect to any Award of Restricted Stock or
any Restricted Stock Unit, the period of time determined by the Committee during
which such Award is subject to the restrictions set forth in Section 9 or, as
applicable, the period of time within which performance is measured for purposes
of determining whether an Award has been earned.

 

8



--------------------------------------------------------------------------------

(ii) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.

(jj) “Restricted Stock Unit” means a hypothetical investment equivalent to one
share of Stock granted in connection with an Award made under Section 9.

(kk) “Securities Act” means the Securities Act of 1933, as amended.

(ll) “Senior Participant” means each of the Chief Executive Officer and the
President of the Company and an employee of the Company or an Affiliate that is
designated as a member of the Executive Committee.

(mm) “Stock” means the Common Stock or such other authorized shares of stock of
the Company as the Committee may from time to time authorize for use under the
Plan.

(nn) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(oo) “Stock Bonus” means an Award granted under Section 10 of the Plan.

(pp) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

(qq) “Strike Price” means, (i) in the case of a SAR granted in tandem with an
Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

(rr) “Subsidiary” means any subsidiary of the Company, as defined in
Section 424(f) of the Code.

(ss) “Substitute Award” means an Award granted or issued to a Participant in
assumption or substitution of outstanding awards by an entity acquired by the
Company or any Affiliate or Subsidiary or with which the Company, an Affiliate
or a Subsidiary combines.

(tt) “Vested Unit” shall have the meaning ascribed thereto in Section 9(d).

(uu) “Vice President Participant” means an employee of the Company or an
Affiliate holding the office of vice president or any office senior or the
office of vice president.

 

9



--------------------------------------------------------------------------------

3. Effective Date, Duration and Stockholder Approval

The Plan is effective as of the Effective Date. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(i) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained.

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.

 

4. Administration

(a) The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of shares of Stock to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations; (ix) appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

(c) Notwithstanding the foregoing, the Committee may delegate to any officer or
officers of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
(i) “covered employees” under Code Section 162(m) (other than Awards exempt from
the application of Code Section 162(m)) and (ii) persons subject to Section 16
of the 1934 Act.

 

10



--------------------------------------------------------------------------------

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any stockholder.

(e) No member of the Board, Committee or any officer or employee to whom
authority has been delegated administrative authority shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
hereunder.

 

5. Grant of Awards; Shares Subject to the Plan

The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses and/or Performance Compensation Awards to one or more
Eligible Persons; provided, however, that:

(a) Subject to Section 13, the aggregate number of shares of Stock in respect of
which Awards may be granted under the Plan as of the Effective Date is: (x) the
number of shares available for grant as of immediately prior the Effective Date,
plus (y) 1,700,000 shares of Stock (representing the number of new shares being
submitted for stockholder approval at the 2015 annual meeting).

(b) Shares of Stock shall not be deemed to have been used in settlement of
Awards in the event the Award is settled in cash. Shares of Stock delivered
(either directly or by means of attestation) in full or partial payment of the
Option Price in accordance with Section 7(b) or in satisfaction of applicable
tax withholding obligations or withheld by the Company in full or partial
payment of the Option Price or in satisfaction of applicable tax withholding
obligations for any Award shall be deducted from the number of shares of Stock
delivered to the Participant pursuant to such Option or such other Award for
purposes of determining the number of shares of Stock acquired pursuant to the
Plan. In accordance with (and without limitation upon) the preceding sentence,
if and to the extent an Award under the Plan expires, terminates or is canceled
for any reason whatsoever without the Participant having received any benefit
therefrom, the shares covered by such Award shall again become available for
future Awards under the Plan. For purposes of the foregoing sentence, a
Participant shall not be deemed to have received any “benefit” (i) in the case
of forfeited Restricted Stock Awards by reason of having enjoyed voting rights
and dividend rights prior to the date of forfeiture or (ii) in the case of an
Award canceled pursuant to Section 5(e) by reason of a new Award being granted
in substitution therefor. For the avoidance of doubt, the share counting and add
back provisions of this Section 2(b) shall also apply to any Awards under the
Original Plan that are outstanding as of the Effective Date.

(c) Stock delivered by the Company in settlement of Awards may be authorized and
unissued Stock, Stock held in the treasury of the Company, Stock purchased on
the open market or by private purchase, or a combination of the foregoing;

 

11



--------------------------------------------------------------------------------

(d) Subject to Section 13, no person may be granted Options or SARs under the
Plan during any calendar year with respect to more than 500,000 shares of Stock;
and

(e) Without limiting the generality of the preceding provisions of this
Section 5, the Committee may, but solely with the Participant’s consent, agree
to cancel any Award under the Plan and issue a new Award in substitution
therefor upon such terms as the Committee may in its sole discretion determine,
provided that the substituted Award satisfies all applicable Plan requirements
as of the date such new Award is granted.

(f) Substitute Awards shall not be counted against the shares of Stock available
for granting Awards under the Plan.

(g) In the event the Company or any Subsidiary or Affiliate acquires or combines
with a company that has shares available under a pre-existing plan, such shares
shall be available for grant of Awards under this Plan, subject to applicable
listing exchange requirements and shall not be counted against the shares of
Stock available for granting Awards under the Plan.

(h) Notwithstanding any other provision in the Plan to the contrary, the
aggregate Fair Market Value on the Date of Grant (computed as of the Date of
Grant in accordance with applicable financial accounting rules) of all Awards
granted to any Eligible Director during any single fiscal year (excluding Awards
made at the election of the Eligible Director in lieu of all or a portion of
annual and committee cash retainers) shall not exceed $500,000.

 

6. Eligibility

Participation shall be limited to Eligible Persons who have entered into an
Award Agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.

 

7. Options

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary. Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.

(a) Option Price. Except with respect to an Option that is a Substitute Award,
the exercise price (“Option Price”) per share of Stock for each Option shall be
set by the Committee at the time of grant but shall not be less than the Fair
Market Value of a share of Stock on the Date of Grant.

 

12



--------------------------------------------------------------------------------

(b) Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company), (ii) in the discretion of the
Committee, either (A) in other property having a fair market value on the date
of exercise equal to the Option Price or (B) by delivering to the Committee a
copy of irrevocable instructions to a stockbroker to deliver promptly to the
Company an amount of loan proceeds, or proceeds from the sale of the Stock
subject to the Option, sufficient to pay the Option Price or (iii) by such other
method as the Committee may allow. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in the manner described
in clause (ii) or (iii) of the preceding sentence if the Committee determines
that exercising an Option in such manner would violate the Sarbanes-Oxley Act of
2002, any other applicable law or the applicable rules and regulations of the
Securities and Exchange Commission or the applicable rules and regulations of
any securities exchange or inter dealer quotation system on which the securities
of the Company or any Affiliates are listed or traded.

(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

(d) Automatic Exercise. Unless otherwise provided in the Award Agreement, if on
the last day of the Option Period, the Fair Market Value exceeds the Strike
Price, the Participant has not exercised the Option, and the Option has not
expired, such Option shall be deemed to have been exercised by the Participant
on such last day and the Company shall make the appropriate payment therefor.

(e) Stock Option Agreement—Other Terms and Conditions. Each Option granted under
the Plan shall be evidenced by a Stock Option Agreement. Except as specifically
provided otherwise in such Stock Option Agreement, each Option granted under the
Plan shall be subject to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

(ii) Each share of Stock purchased through the exercise of an Option shall be
paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Stock, when the Participant purchases the share
or exercises a related SAR or when the Option expires.

 

13



--------------------------------------------------------------------------------

(iii) Subject to Section 12(k), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.

(iv) Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.

(v) At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.

(vi) Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.

(vii) An Option Agreement may, but need not, include a provision whereby a
Participant may elect, at any time before the termination of the Participant’s
employment with the Company, to exercise the Option as to any part or all of the
shares of Stock subject to the Option prior to the full vesting of the Option.
Any unvested shares of Stock so purchased may be subject to a share repurchase
option in favor of the Company or to any other restriction the Committee
determines to be appropriate. The Company shall not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following the exercise of the Option unless the Committee otherwise
specifically provides in an Stock Option Agreement.

 

14



--------------------------------------------------------------------------------

(f) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns stock representing more than ten percent of the voting
power of all classes of stock of the Company or of a Subsidiary or Parent, the
Option Period shall not exceed five years from the Date of Grant of such Option
and the Option Price shall be at least 110 percent of the Fair Market Value (on
the Date of Grant) of the Stock subject to the Option.

(g) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Stock for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

 

8. Stock Appreciation Rights

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Persons independent of any Option.
A SAR shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, including, but not limited to, the
following:

(a) Vesting, Transferability and Expiration. A SAR granted in connection with an
Option shall become exercisable, be transferable and shall expire according to
the same vesting schedule, transferability rules and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall become
exercisable, be transferable and shall expire in accordance with a vesting
schedule, transferability rules and expiration provisions as established by the
Committee and reflected in an Award Agreement.

(b) Automatic Exercise. Unless otherwise provided in the Award Agreement, if on
the last day of the Option Period (or in the case of a SAR independent of an
option, the period established by the Committee after which the SAR shall
expire), the Fair Market Value exceeds the Strike Price, the Participant has not
exercised the SAR or the corresponding Option, and neither the SAR nor the
corresponding Option has expired, such SAR shall be deemed to have been
exercised by the Participant on such last day and the Company shall make the
appropriate payment therefor.

(c) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price. The Company shall pay such excess in
cash (taking into consideration any adverse tax consequences to the Participant
under Section 409A of the Code), in shares of Stock valued at Fair Market Value,
or any combination thereof, as determined by the Committee. Fractional shares
shall be settled in cash.

(d) Method of Exercise. A Participant may exercise a SAR at such time or times
as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised, and the date on which such SARs were awarded.

 

15



--------------------------------------------------------------------------------

(e) Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, a SAR shall expire on a date designated by the
Committee which is not later than ten years after the Date of Grant of the SAR.

(f) Tax Considerations. The Committee shall take into account Section 409A of
the Code and applicable regulatory guidance thereunder before granting a SAR.

 

9. Restricted Stock and Restricted Stock Units

(a) Award of Restricted Stock and Restricted Stock Units.

(i) The Committee shall have the authority (A) to grant Restricted Stock and
Restricted Stock Units to Eligible Persons, (B) to issue or transfer Restricted
Stock to Participants, and (C) to establish terms, conditions and restrictions
applicable to such Restricted Stock and Restricted Stock Units, including the
Restricted Period, as applicable, which may differ with respect to each grantee,
the time or times at which Restricted Stock or Restricted Stock Units shall be
granted or become vested and the number of shares or units to be covered by each
grant.

(ii) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, the Award shall be null and void. Subject to the restrictions set forth
in Section 9(b), the Participant generally shall have the rights and privileges
of a stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock. Cash dividends and stock dividends with respect to the
Restricted Stock shall be withheld by the Company for the Participant’s account,
and interest may be credited on the amount of cash dividends withheld at a rate
and subject to such terms as determined by the Committee or such dividends may
be reinvested in the form of additional Restricted Stock, subject to the same
conditions and restrictions as the Restricted Stock to which the dividends
relate. The cash dividends or stock dividends so withheld by the Committee and
attributable to any particular share of Restricted Stock (and earnings thereon,
if applicable) shall be distributed to the Participant in cash or, at the
discretion of the Committee, in shares of Stock having a Fair Market Value equal
to the amount of such dividends and earnings, if applicable, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such cash dividends, stock dividends or earnings.

 

16



--------------------------------------------------------------------------------

(iii) Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued and, if it so
determines, deposited together with the stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee may
cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it, registered in the name of the Participant.

(iv) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award Agreement. No shares of Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Stock) may be credited with cash and stock dividends paid by the Company in
respect of one share of Stock (“Dividend Equivalents”). Dividend Equivalents
shall be withheld by the Company for the Participant’s account, and interest may
be credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee or such Dividend
Equivalents may be reinvested in the form of additional Restricted Stock Units,
subject to the same conditions and restrictions as the Restricted Stock Units to
which the Dividend Equivalents relate. Dividend Equivalents credited to a
Participant’s account and attributable to any particular Restricted Stock Unit
(and earnings thereon, if applicable) shall be distributed in cash or, at the
discretion of the Committee, in shares of Stock having a Fair Market Value equal
to the amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Restricted Stock Unit and, if such
Restricted Stock Unit is forfeited, the Participant shall have no right to such
Dividends Equivalents.

(b) Restrictions.

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in Section 9(c) and the
applicable Award Agreement; and (D) to the extent such shares are forfeited, the
stock certificates shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect to such shares
shall terminate without further obligation on the part of the Company.

(ii) Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

17



--------------------------------------------------------------------------------

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

(c) Restricted Period. With respect to Restricted Stock and Restricted Stock
Units, the Restricted Period shall commence on the Date of Grant and end at the
time or times set forth on a schedule established by the Committee in the
applicable Award Agreement.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 9(b) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) and any cash
dividends or stock dividends credited to the Participant’s account with respect
to such Restricted Stock and the interest thereon, if any.

Subject to the applicable Award Agreement, upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his beneficiary, without charge, one share of
Stock for each such outstanding Restricted Stock Unit (“Vested Unit”) and cash
equal to any Dividend Equivalents credited with respect to each such Vested Unit
in accordance with Section 9(a)(iv) hereof and the interest thereon or, at the
discretion of the Committee, in shares of Stock having a Fair Market Value equal
to such Dividend Equivalents and interest thereon, if any; provided, however,
that, the Committee may, in its sole discretion, elect to (i) pay cash or part
cash and part Stock in lieu of delivering only shares of Stock for Vested Units
or (ii) delay the delivery of Stock (or cash or part Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period. If a cash payment
is made in lieu of delivering shares of Stock, the amount of such payment shall
be equal to the Fair Market Value of the Stock as of the date on which the
Restricted Period lapsed with respect to such Vested Unit.

(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend substantially in the form of the following
until the lapse of all restrictions with respect to such Stock as well as any
other information the Company deems appropriate:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the ExlService Holdings, Inc. 2015 Amendment and
Restatement of the 2006 Omnibus Award Plan and a Restricted Stock Award
Agreement, dated as of                     , between ExlService Holdings, Inc.
and                     . A copy of such Plan and Agreement is on file at the
offices of ExlService Holdings, Inc.

 

18



--------------------------------------------------------------------------------

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

10. Stock Bonus Awards

The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, including and without limitation, fully-vested deferred stock units,
under the Plan to Eligible Persons, alone or in tandem with other Awards, in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.

 

11. Performance Compensation Awards

(a) General. The Committee shall have the authority, at the time of grant of any
Award described in Sections 9 and 10, to designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code. In addition, the Committee shall
have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award in order to qualify
such Award as “performance-based compensation” under Section 162(m).

(b) Eligibility. The Committee will, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

(c) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such

 

19



--------------------------------------------------------------------------------

Performance Period shall be not less than one (1) year in duration), the type(s)
of Performance Compensation Awards to be issued, the Performance Criteria that
will be used to establish the Performance Goal(s), the kind(s) and/or level(s)
of the Performance Goals(s) that is(are) to apply to the Company and the
Performance Formula. Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence of this
Section 11(c) and record the same in writing.

(d) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Award has been earned for the Performance Period.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 11(d)(iv) hereof, if and when it
deems appropriate.

(iv) Use of Discretion. In determining the actual size of an individual
Performance Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (a) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(b) increase a Performance Compensation Award above the maximum amount payable
under Sections 5(d) or 11(d)(vi) of the Plan.

(v) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11.

 

20



--------------------------------------------------------------------------------

(vi) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period is 500,000 shares of Stock
or, in the event such Performance Compensation Award is paid in cash, the
equivalent cash value thereof on the date of vesting. The maximum amount that
can be paid in any calendar year to any Participant pursuant to a cash bonus
Award described in the last sentence of Section 11(a) shall be $10,000,000.
Furthermore, any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (A) with respect to Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (B) with respect to a Performance
Compensation Award that is payable in shares of Stock, by an amount greater than
the appreciation of a share of Stock from the date such Award is deferred to the
payment date.

 

12. General

(a) Additional Provisions of an Award. Awards to a Participant under the Plan
also may be subject to such other provisions (whether or not applicable to
Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions to assist the Participant
in financing the purchase of Stock upon the exercise of Options (provided, that
the Committee determines that providing such financing does not violate the
Sarbanes-Oxley Act of 2002), adding dividend equivalent rights or other
protections to Participants in respect of dividends paid on Stock underlying any
Award (in addition to and subject to those provisions of Section 9, including
the prohibition on currently paying dividends or dividend equivalents prior to
the release of restrictions or settlement of the corresponding Restricted Stock
or Restricted Stock Units), provisions for the forfeiture of or restrictions on
resale or other disposition of shares of Stock acquired under any Award,
provisions giving the Company the right to repurchase shares of Stock acquired
under any Award in the event the Participant elects to dispose of such shares,
provisions allowing the Participant to elect to defer the receipt of payment in
respect of Awards for a specified period or until a specified event, and
provisions to comply with Federal and state securities laws and Federal and
state tax withholding requirements; provided, however, that any such deferral
does not result in acceleration of taxability of an Award prior to receipt, or
tax penalties, under Section 409A of the Code. Any such provisions shall be
reflected in the applicable Award Agreement.

(b) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of ownership in respect
of shares of Stock which are subject to Awards hereunder until such shares have
been issued to that person.

(c) Government and Other Regulations. The obligation of the Company to settle
Awards in Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no

 

21



--------------------------------------------------------------------------------

obligation to offer to sell or to sell, and shall be prohibited from offering to
sell or selling, any shares of Stock pursuant to an Award unless such shares
have been properly registered for sale pursuant to the Securities Act with the
Securities and Exchange Commission or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Stock to be offered or sold under the Plan. If the
shares of Stock offered for sale or sold under the Plan are offered or sold
pursuant to an exemption from registration under the Securities Act, the Company
may restrict the transfer of such shares and may legend the Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

(d) Tax Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under any Award
or from any compensation or other amounts owing to a Participant, the amount (in
cash, Stock or other property) of any required income tax withholding and
payroll taxes in respect of an Award, its exercise, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding (at a tax withholding rate that will not result in adverse
accounting implications for the Company) by (A) the delivery of shares of Stock
owned by the Participant having a Fair Market Value equal to such withholding
liability or (B) having the Company withhold from the number of shares of Stock
otherwise issuable pursuant to the exercise or settlement of the Award a number
of shares with a Fair Market Value equal to such withholding liability.

(e) Claim to Awards and Employment Rights. No employee of the Company or an
Affiliate, or other person, shall have any claim or right to be granted an Award
under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee

 

22



--------------------------------------------------------------------------------

shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Committee prior to
the Participant’s death, and in no event shall it be effective as of a date
prior to such receipt. If no beneficiary designation is filed by a Participant,
the beneficiary shall be deemed to be his or her spouse or, if the Participant
is unmarried at the time of death, his or her estate.

(g) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

(i) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware.

(j) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

23



--------------------------------------------------------------------------------

(k) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:

A. any person who is a “family member” of the Participant, as such term is used
in the instructions to Form S-8 (collectively, the “Immediate Family Members”);

B. a trust solely for the benefit of the Participant and his or her Immediate
Family Members;

C. a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or

D. other transferee as may be approved either (a) by the Board or the Committee
in its sole discretion, or (b) as provided in the applicable Award Agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate, (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such

 

24



--------------------------------------------------------------------------------

notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise, and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(l) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any person or persons other than himself.

(m) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(n) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.

(o) Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

(p) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

(q) Termination of Employment. Unless an applicable Award Agreement provides
otherwise, for purposes of the Plan, a person who transfers from employment or
service with the Company to employment or service with an Affiliate or vice
versa shall not be deemed to have terminated employment or service with the
Company or an Affiliate.

(r) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(s) Compliance with Applicable Law. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

25



--------------------------------------------------------------------------------

13. Changes in Capital Structure

Awards granted under the Plan and any agreements evidencing such Awards, the
maximum number of shares of Stock subject to all Awards stated in Section 5(a)
and the maximum number of shares of Stock with respect to which any one person
may be granted Awards during any period stated in Sections 5(d) or 11(d)(vi)
shall be subject to adjustment or substitution, as determined by the Committee
in its sole discretion, as to the number, price or kind of a share of Stock or
other consideration subject to such Awards or as otherwise determined by the
Committee to be equitable (i) in the event of changes in the outstanding Stock
or in the capital structure of the Company by reason of stock or extraordinary
cash dividends, stock splits, reverse stock splits, recapitalization,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Award or (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Participants, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. Any adjustment in Incentive Stock Options under this
Section 13 shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 13 shall be made in a manner which does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Further, with
respect to Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, such adjustments or substitutions shall be made only
to the extent that the Committee determines that such adjustments or
substitutions may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

Notwithstanding the above, if the Company is merged or consolidated with another
corporation or entity and, in connection therewith, consideration is received by
stockholders of the Company in a form other than stock or other equity interests
of the surviving entity then the Committee may, in its discretion and upon at
least 10 days advance notice to the affected persons, cancel any outstanding
Awards and cause the holders thereof to be paid, in cash or stock, or any
combination thereof, the value of such Awards based upon the price per share of
Stock received or to be received by other stockholders of the Company in the
event.

The terms of this Section 13 may be varied by the Committee in any particular
Award Agreement.

 

14. Effect of Change in Control

(a) The Committee may, but is not required to, provide in any particular Award
Agreement:

 

26



--------------------------------------------------------------------------------

(i) In the event of a Change in Control, notwithstanding any provision of the
Plan or any applicable Award Agreement to the contrary, and either in or not in
combination with another event such as a termination of the applicable
Participant by the Company without Cause, all Options and SARs subject to such
Award shall become immediately exercisable with respect to 100 percent of the
shares subject to such Option or SAR, and/or that the Restricted Period shall
expire immediately with respect to 100 percent of such shares of Restricted
Stock or Restricted Stock Units subject to such Award (including a waiver of any
applicable Performance Goals) and, to the extent practicable, such acceleration
of exercisability and expiration of the Restricted Period (as applicable) shall
occur in a manner and at a time which allows affected Participants the ability
to participate in the Change in Control transaction with respect to the Stock
subject to their Awards.

(ii) In the event of a Change in Control, all incomplete Performance Periods in
respect of such Award in effect on the date the Change in Control occurs shall
end on the date of such change, and the Committee shall (A) determine the extent
to which Performance Goals with respect to each such Award Period have been met
based upon such audited or unaudited financial information then available as it
deems relevant, (B) cause to be paid to the applicable Participant partial or
full Awards with respect to Performance Goals for each such Award Period based
upon the Committee’s determination of the degree of attainment of Performance
Goals, and (C) cause the Award, if previously deferred, to be settled in full as
soon as possible.

(b) In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Stock received or to be received by other stockholders of the Company
in the event.

(c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

(d) If (i) within 12 months following a Change in Control or (ii) in
contemplation of a Change in Control, a Senior Participant’s employment with the
Company or any Affiliate is terminated by the Company or an Affiliate without
Cause, all Awards held by such Senior Participant, irrespective of the vesting
schedule, shall become fully vested and immediately exercisable and, if
applicable, the Restricted Period shall end at the time of such termination.

(e) Upon a Change in Control the vesting and exercisability of all Awards
outstanding under the Plan held by Vice President Participants shall be such
that any Award that would have vested in the one calendar year period following
the Change in Control shall automatically become fully vested and exercisable
and, if applicable, the Restricted Period shall end immediately prior to the
Change in Control.

 

27



--------------------------------------------------------------------------------

15. Nonexclusivity of the Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

16. Amendments and Termination

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including
as necessary to comply with any applicable stock exchange listing requirement or
to prevent the Company from being denied a tax deduction on account of
Section 162(m) of the Code); and provided, further that any such amendment,
alteration, suspension, discontinuance or termination that would impair the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. The termination date of the Plan,
following which no Awards may be granted hereunder, the tenth anniversary of the
Effective Date; provided, that such termination shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would impair the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary; and provided further that, other
than in connection with an equitable adjustment under Section 13 or a Change in
Control, without stockholder approval, (i) no amendment or modification may
reduce the Option Price of any Option or the Strike Price of any SAR, (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR (with a lower Option Price or Strike Price, as the case may be) in
a manner which would either (A) (if the Company is subject to the reporting
requirement of the Exchange Act) be reportable on the Company’s proxy statement
as Options which have been “repriced” (as such term is used in Item 402 of
Regulation S-K promulgated under the Exchange Act), or (B) result in any Option
being accounted for under the “variable” method for financial statement
reporting purposes and (iii) the Committee may

 

28



--------------------------------------------------------------------------------

not take any other action which is considered a “repricing” for purposes of the
stockholder approval rules of the applicable stock exchange on which the Stock
is listed, if any. In no event may the Company buyout for cash any Option or SAR
whose Option Price or Strike Price (as applicable) on the date of purchase
exceeds the Fair Market Value of the Company’s Stock.

(c) Section 162(m) Reapproval. If so determined by the Committee, the provisions
of the Plan regarding Performance Compensation Awards shall be disclosed and
reapproved by stockholders of the Company no later than the first stockholder
meeting that occurs in the fifth year following the year that stockholders
previously approved such provisions in order for certain Awards to be exempt
from the deduction limitations of Section 162(m) of the Code. Nothing in this
Section 16(c), however, shall affect the validity of Awards granted after such
time if such stockholder approval has not been obtained.

 

17. Compliance with Section 409A.

(a) It is intended that any amounts payable under this Plan shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
a Participant to payment of any interest or additional tax imposed under
Section 409A of the Code. To the extent that any amount payable under this
Agreement would trigger the additional tax, penalty or interest imposed by
Section 409A of the Code, this Plan shall be modified to avoid such additional
tax, penalty or interest yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant. In no event shall the
Company, any member of the Board of Directors, or any employee, agent or other
service provider have any liability to any Participant for any tax, fine or
penalty associated with any failure to comply with the requirements of
Section 409A of the Code.

(b) To the extent a payment or benefit is nonqualified deferred compensation
subject to Section 409A of the Code, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Plan or any Award
Agreement providing for the payment of any amounts upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Plan and any Award Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If a Participant is deemed on the date of a separation from
service (within the meaning of Section 409A of the Code) to be a “specified
employee” (within the meaning of that term under Section 409A(a)(2)(B) of the
Code and determined using any identification methodology and procedure selected
by the Company from time to time, or, if none, the default methodology and
procedure specified under Section 409A of the Code), then with regard to any
payment or the provision of any benefit that is “nonqualified deferred
compensation” within the meaning of Code Section 409A and which is paid as a
result of the Participant’s “separation from service,” such payment or benefit
shall not be made or provided prior to the date which is the earlier of (A) the
expiration of the six-month period measured from the date of such “separation
from service” of the Executive, and

 

29



--------------------------------------------------------------------------------

(B) the date of the Executive’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this clause
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(c) For purposes of Section 409A of the Code, the Participant’s right to receive
any installment payments pursuant to this Plan or any Award Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under the Plan or any Award Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect; and
(iii) such payments shall be made on or before the last day of the Participant’s
taxable year following the taxable year in which the expense was incurred.

 

18. Forfeiture and Recoupment.

Without limiting in any way the generality of the Committee’s power to specify
any terms and conditions of an Award consistent with law, and for greater
clarity, the Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award, including any payment of
Shares received upon exercise or in satisfaction of an Award under the Plan
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions, without limit as to time. Such events shall
include, but not be limited to, failure to accept the terms of the Award
Agreement, termination of service under certain or all circumstances, violation
of material Company policies, misstatement of financial or other material
information about the Company, fraud, misconduct, breach of noncompetition,
confidentiality, nonsolicitation, noninterference, corporate property
protection, or other agreements that may apply to the Participant, or other
conduct by the Participant that the Committee determines is detrimental to the
business or reputation of the Company and its Affiliates, including facts and
circumstances discovered after termination of service. Awards granted under the
Plan shall be subject to any compensation recovery policy or minimum stock
holding period requirement as may be adopted or amended by the Company from time
to time.

 

30



--------------------------------------------------------------------------------

*             *             *

As adopted by the Board of Directors of

ExlService Holdings, Inc. as of April 15, 2015.

 

31